Citation Nr: 0827935	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for corns and calluses of both feet (hereafter a 
"bilateral foot disability").


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction of the case was 
subsequently transferred to the RO in Montgomery, Alabama.

In July 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.

In November 2006, the Board issued a decision denying the 
claim for an initial rating in excess of 10 percent for 
service connected corns and calluses of both feet.

Subsequent to that decision, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in March 2008, the Court granted 
a joint motion of the veteran and VA's General Counsel 
vacating the Board's November 2006 decision and remanding the 
claim for consideration of additional issues.

The Board notes that, in documents filed before the Court, 
the veteran's counsel raised the issues of service connection 
for pes planus and forefoot deformities (including hallux 
valgus and osteoarthritis of the right and left metacarpal 
phalangeal joints of the great toes).

An RO rating decision in March 2008 denied a claim of service 
connection for pes planus.  This issue, which has not been 
appealed, is not currently before the Board.

The additional issues of service connection for forefoot 
deformities (including hallux valgus and osteoarthritis of 
the right and left metacarpal phalangeal joints of the great 
toes have not been adjudicated since the claims were raised 
before the Court, and are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May and July 2008, the veteran submitted additional 
pertinent clinical records to the Board for consideration of 
his claim.  He has requested that his claim be remanded to 
the RO for review of the newly submitted evidence.  
Accordingly, the Board remands this case pursuant to 
38 C.F.R. §§ 19.37 and 20.1304.

In May 2008, the veteran alleged walking instability caused 
by his service connected corns and calluses of both feet, and 
indicated that his condition was progressively worsening.  
His VA clinical records reflect that he was scheduled for 
surgical procedures to both feet on May 28, 2008.  In light 
of the claimed increased severity of symptoms, the Board 
finds that additional VA examination is warranted.  See 
generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records of 
treatment for his bilateral foot disability 
at the Biloxi, Mississippi VA Medical Center 
(VAMC) since May 2008, to include any 
surgical reports related to foot surgery 
performed on May 28, 2008.

2.  Schedule the veteran for an examination 
to determine the nature and severity of the 
service connected corns and calluses of both 
feet.  The claims folder should be made 
available to the examiner prior to 
examination.  

The examiner should be requested to perform 
the following: 
        
        A.  Identify all current residual 
disability of the service connected corns 
and calluses of both feet, to include 
whether the scar(s) is/are:
    (i) painful on examination;
        (ii) manifested by underlying soft 
tissue damage;
(iii) manifested by frequent loss of 
covering of the skin over the scar, 
and/or 
(iv) results in limitation of motion of 
the body part affected.

        B.  Delineate, if possible, all current 
manifestations of right and left foot 
disability that is not etiologically related 
to service connected corns and calluses of 
both feet.

3.  Upon completion of the above, 
readjudicate the claim.  In so doing, the RO 
should consider the applicability of Note 1 
under Diagnostic Codes 7801 and 7802 in 
evaluating the bilateral foot disability 
claim.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

